       Case 1:20-cv-00840-DAD-SAB Document 13 Filed 08/06/20 Page 1 of 3



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   SANDRO S. PEREZ,                                )   Case No.: 1:20-cv-00840-SAB (PC)
                                                     )
12                  Plaintiff,                       )   ORDER DIRECTING CLERK OF COURT TO
                                                     )   RANDOMLY ASSIGN A DISTRICT JUDGE TO
13          v.                                           THIS ORDER
                                                     )
14                                                   )   FINDINGS AND RECOMMENDATIONS
     A, SMITH, et al.,
                                                     )   RECOMMENDING DISMISSAL OF CERTAIN
15                                                   )   CLAIMS
                    Defendants.                      )
16                                                   )   [ECF Nos. 10, 11]
                                                     )
17                                                   )
18          Plaintiff Sandro S. Perez is proceeding pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20          On July 22, 2020, the undersigned screened Plaintiff’s complaint and found that Plaintiff stated
21   a cognizable claim for deliberate indifference against Defendants A. Smith, D. Schuller, G.
22   Nwachukwu, J. Burell, V. Giannadrea, J. Trujillo-Villa, J. Szalai, J. Alvarez, and unidentified ASP
23   designated custody supervisor. (ECF No. 10.) However, Plaintiff was advised that he failed to state
24   any other cognizable claims. (Id.) Therefore, Plaintiff was advised that he could file an amended
25   complaint or a notice of intent to proceed on the claim found to be cognizable. (Id.)
26          On July 31, 2020, Plaintiff notified the Court of his intent to proceed on the deliberate
27   indifference claim against Defendants A. Smith, D. Schuller, G. Nwachukwu, J. Burell, V.
28   Giannadrea, J. Trujillo-Villa, J. Szalai, J. Alvarez, and unidentified ASP designated custody
                                                         1
        Case 1:20-cv-00840-DAD-SAB Document 13 Filed 08/06/20 Page 2 of 3



1    supervisor. (ECF No. 11.) Accordingly, the Court will recommend that this action proceed against

2    Defendants A. Smith, D. Schuller, G. Nwachukwu, J. Burell, V. Giannadrea, J. Trujillo-Villa, J.

3    Szalai, J. Alvarez, and unidentified ASP designated custody supervisor for deliberate indifference in

4    violation of the Eighth Amendment. Fed. R. Civ. P. 8(a); Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009);

5    Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007); Hebbe v. Pliler, 627 F.3d 338, 342 (9th

6    Cir. 2010).

7             Accordingly, the Clerk of the Court is HEREBY DIRECTED to randomly assign a District

8    Judge to this action.

9             Further, based on the foregoing, it is HEREBY RECOMMENDED that:

10            1.       This action proceed against Defendants A. Smith, D. Schuller, G. Nwachukwu, J.

11                     Burell, V. Giannadrea, J. Trujillo-Villa, J. Szalai, J. Alvarez, and unidentified ASP

12                     designated custody supervisor for deliberate indifference in violation of the Eighth

13                     Amendment; and

14            2.       All other claims for relief are dismissed for failure to state a cognizable claim.

15            These Findings and Recommendations will be submitted to the United States District Judge

16   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14) days

17   after being served with these Findings and Recommendations, Plaintiff may file written objections

18   with the Court. The document should be captioned “Objections to Magistrate Judge’s Findings and

19   Recommendations.” Plaintiff is advised that failure to file objections within the specified time may

20   result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014)

21   (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

22
23   IT IS SO ORDERED.

24   Dated:        August 5, 2020
25                                                        UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                           2
     Case 1:20-cv-00840-DAD-SAB Document 13 Filed 08/06/20 Page 3 of 3



1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          3
